
	
		III
		110th CONGRESS
		2d Session
		S. RES. 726
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2008
			Ms. Collins (for herself
			 and Ms. Snowe) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating December 13, 2008, as
		  Wreaths Across America Day.
	
	
		Whereas, more than 15 years ago, the Wreaths Across
			 America project began the tradition of donating, transporting, and placing
			 Maine balsam fir holiday wreaths on the graves of the fallen heroes at
			 Arlington National Cemetery each December;
		Whereas, since that tradition began, through the hard work
			 and generosity of the people involved in the Wreaths Across America project,
			 hundreds of thousands of wreaths have been sent to more than 200 national
			 cemeteries and veterans’ memorials in all 50 states;
		Whereas, in December 2008, the Patriot Guard Riders, a
			 motorcycle and motor vehicle group dedicated to patriotic events, with more
			 than 65,000 members nationally, will continue their tradition of escorting a
			 tractor-trailer full of donated wreaths from Harrington, Maine to Arlington
			 National Cemetery;
		Whereas hundreds of volunteers participate in the escort
			 each December; and
		Whereas Wreaths Across America will continue this proud
			 legacy on December 13, 2008: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 December 13, 2008, as Wreaths Across America Day;
			(2)honors the
			 Wreaths Across America project, the Patriot Guard Riders, and all other
			 volunteers and donators involved in this worthy tradition; and
			(3)recognizes the
			 sacrifices our veterans and service members and their families have made, and
			 continue to make, for our great Nation.
			
